FORT, J.
The mother of two children, aged 7 and 5, appeals from an order terminating her parental rights under ORS 419.523 (2) and permanently committing the *636children to the Children’s Services Division of the Department of Human Resources of the State of Oregon for adoptive placement.
These children, the product of unknown fathers, present an all too frequent pattern of neglect and abuse, both physical and psychological, and the concomitant lack of consistent maternal attention and concérn common in such cases. They have been the subject of juvenile court attention in more than one state. Like flotsam, they have ebbed and flowed with the tide of life through the shadowed existence of haphazard placements, some by the mother, others by minions of their then current parens patriae. The sewers and shadows of life through which they drifted may best be glimpsed against the background of appellant’s life.
Beginning with a commitment to the California Youth Authority in her early teens, she progressed into criminal activities including prostitution, frequenting places where narcotics were sold, and forgery. She has been sentenced to jail terms and been under both probation and parole. Both children were born while she was in jail or on probation. She later became involved in drugs both as a user and transporter, was again convicted of forgery and only last year was hospitalized for an infection in her hand resulting from use of a dirty needle to inject heroin. The children were, for substantial periods, placed by her in the custody of her former boyfriend, a narcotics dealer and ex-convict of known violent propensities. While in his care, one of the girls was sexually molested. After learning of this incident, the mother returned the child to this man.
*637The evidence of her unfitness under OES 419.523 (2) is overwhelming.
Affirmed.